In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-09-00388-CR

NO. 09-09-00389-CR

____________________


SHANNON DWAYNE THOMAS, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause Nos. 08-03250 and 08-03738




MEMORANDUM OPINION
 Appellant, Shannon Dwayne Thomas, filed a motion to dismiss his appeals pursuant
to Tex. R. App. P. 42.2.  The motion is signed by appellant personally after counsel filed
briefs which certify that counsel could find no arguable error upon which to base an appeal. 
We therefore treat the motion to withdraw the appeal as agreed to by counsel.  See Tex. R.
App. P. 2, 42.2.  No opinion has issued in these appeals. 
	It is ORDERED that the motion to withdraw the notice of appeal is GRANTED, and
the appeals are therefore DISMISSED.  The Clerk of the Court shall forward a duplicate
copy of this opinion to the clerk of the court in which the notice of appeal was filed.
	APPEALS DISMISSED.

								____________________________
									HOLLIS HORTON
										Justice	

Opinion Delivered February 3, 2010
Do Not Publish
Before Gaultney, Kreger, and Horton, JJ.